Case 1:20-cv-01410-DCJ-JPM Document 20 Filed 03/01/21 Page 1 of 1 PageID #: 49




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

  KEITH MORRIS CREAR                   CIVIL DOCKET NO. 1:20-CV-1410-P
  #57144-177



 VERSUS                                JUDGE DAVID C. JOSEPH

 H. JONES, ET AL                       MAGISTRATE JUDGE PEREZ-MONTES



                                JUDGMENT

       For the reasons stated in the Report and Recommendation (ECF No. 18) of the

Magistrate Judge previously filed herein, and after a de novo review of the record

including the Response in Support filed by Petitioner (ECF No. 19), and having

determined that the findings and recommendation are correct under the applicable

law;

       IT IS ORDERED that the Complaint (ECF No. 3,11) are DENIED and

DISMISSED as time-barred under §§ 1915 and 1915A.

       THUS DONE AND SIGNED in Chambers, this 1st day of March, 2021.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
